                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 McALLEN DIVISION

RAQUEL I. VILLARREAL,                        §
           Plaintiff                         §
                                             §
VS                                           §              C.A. NO. 7:19-CV-00053
                                             §
TROPICAL TEXAS BEHAVIORAL                    §
HEALTH,                                      §
          Defendant                          §

              DEFENDANT TROPICAL TEXAS BEHAVIORAL HEALTH’S
               SUPPLEMENT TO MOTION FOR SUMMARY JUDGMENT
                 _________________________________________________

MAY IT PLEASE THE COURT:
       NOW COMES DEFENDANT TROPICAL TEXAS BEHAVIORAL HEALTH (hereafter
“Tropical” “Center” or “Defendant”) and files this Supplement to its Motion for Summary
Judgment briefing and would show the Court as follows:
                              I. PLAINTIFF’S AMENDED PLEADING

1.     Defendant filed its Motion for Summary Judgment on January 14, 2020. Dkt. 24. Defendant
filed a Reply to Plaintiff’s MSJ Response on February 25, 2020. Dkt. 29. Subsequent to this, on
April 14, 2020, the Court entered an Order granting the Defendant’s Rule 12 Motion as to
Plaintiff’s disability by association claim and agreeing that Plaintiff had not properly pled an
FMLA interference claim, but giving Plaintiff an opportunity to re-plead to properly plead such a
claim. Dkt. 30.
2.     In response to the Court’s Order allowing for a repleading to allege an FMLA interference
claim, Plaintiff filed a Second Amended Complaint, attempting to sufficiently plead a claim for
FMLA interference. Dkt. 32. In a Minute Entry, the Court noted that Plaintiff stated a claim of
FMLA interference upon which relief may be granted in her Second Amended Complaint. Dkt.
33. The Court then granted Defendant leave to file supplemental briefing in support of its pending
Motion for Summary Judgment. Id.




Defendant’s Supplemental MSJ Briefing                                                     Page 1
                        II. SUPPLEMENTAL BRIEFING/ARGUMENT
3.      The Defendant would note that it anticipated this would be Plaintiff’s attempt at re-pleading
because Plaintiff briefly addressed this issue in her MSJ Response; and thus it has already been
addressed with Defendant’s MSJ and MSJ Reply to Response. However, Defendant takes this
opportunity to re-assert and emphasize its briefing on this issue and point out both Plaintiff’s lack
of pleading of facts in support of such a claim; but total lack of evidence on this claim that could
possibly create a material issue of fact.
4.      Plaintiff’s pled assertion is that Tropical “may have miscalculated her FMLA hours” in
requiring her to return from attempted/requested FMLA leave in July 2018. Dkt. 32, ¶¶13 and 41.
Defendant does not believe that this assertion sufficiently pleads a cause of action for FMLA
interference. First, Plaintiff does not even allege that Tropical Texas did in fact miscalculate her
hours, only that it “may have” done so.1 Secondly, Plaintiff provides absolutely no factual detail
or support for this “may have” assertion. Plaintiff fails to plead how Tropical calculated her FMLA
hours; what she believes her FMLA hours actually were at this time; or how her hours were in fact
miscalculated. Dkt. 32.
5.      Defendant previously addressed this issue in its Summary Judgment motion, because
Plaintiff paid lip service to it, but the summary judgment record is just as devoid of facts and
evidence in support of such an assertion that her FMLA hours were miscalculated as the Plaintiff’s
pleading is devoid of factual detail. Even in response to a factual Motion for Summary Judgment,
Plaintiff did not bring forth any evidence as to how and why she believes Tropical miscalculated
her FMLA hours; and what she believes her FMLA hours actually were in July 2018 when she
was advised she had exhausted said leave. Dkt. 28.
6.      In her MSJ Response, Plaintiff argues as “fact” that her FMLA leave “may have been”
miscalculated and that she “may not have” exhausted her FMLA leave. Dkt. 28, p. 4. Emphasis
Added. The “documentation” in support of this conclusory assertion is Plaintiff’s own self-serving
affidavit; there is absolutely no evidence to support this assertion other than Plaintiff’s own lack
of understanding of FMLA calculations and calculation methods. Further, this hedging conclusory
assertion in her affidavit directly contradicts her previous testimony.

1
 Defendant believes Plaintiff pleads this in this fashion because Plaintiff did not and does not know how
FMLA is actually calculated and cannot show that her hours were miscalculated. As explained below, this
specific allegation is addressed in the Defendant’s MSJ and it is factually indisputable that Plaintiff
exhausted her FMLA hours in the rolling calendar year.


Defendant’s Supplemental MSJ Briefing                                                            Page 2
7.       As to the FMLA interference claim and the MSJ record, Defendant would reiterate that
Plaintiff has already testified that Tropical never denied her use of FMLA; she acknowledged she
used and exhausted her entire 12 weeks of FMLA leave; and she testified that she’s not saying or
alleging that Tropical ever incorrectly calculated her FMLA leave. Dkt. 24, Ex. 1, p. 181:2-181:24,
p. 131:8-23; p. 132:3-134:4; p. 184:8-p. 188:11 with depo Ex. 30-31. Her subsequent affidavit
alleging that her FMLA “may have” been miscalculated is a sham affidavit designed solely to try
to manufacture a genuine issue of material fact by impeaching her prior testimony without
explanation. As noted already in Defendant’s MSJ, it should be stricken.
8.     Regardless, the Defendant’s MSJ evidence establishes conclusively that Tropical’s
calculation of her FMLA based on a rolling calendar year was not miscalculated in the least; and
Plaintiff failed to provide any competent summary judgment evidence that it was. Dkt. 24; 28.
Instead, she provided her own self-serving affidavit which simply restates the vague and
unsupported assertion that her FMLA leave “may have” been miscalculated. Dkt. 28. The only
thing her affidavit testimony does is to make clear that she was (and is still) unable to calculate her
own FMLA leave; unable to figure out how Tropical was calculating her FMLA leave; and has no
understanding how FMLA calculations work in general. Dkt. 28: p. 24, Ex. E, p. 10-12.
9.     Defendant attached evidence showing fully how Plaintiff’s FMLA leave was calculated
and how and when she used it all up by July 2018. Dkt. 24: Ex. 6; Ex. 7; Ex. 10-13; Ex. 17; Ex. 1,
p. 96:4- p. 105:7; p. 109:7-p. 112:25; p. 113:18-23; p. 146:4- p. 148:6; p. 148:20-p. 149:8, p.
159:10-p. 160:8; p. 168:23-p. 169:15 with depo Exs. 12-15 and 17-18; 22-25.
10.    Defendant’s FMLA hours calculation numbers are undisputed and irrefutable. Plaintiff, in
her amended pleading and in her MSJ Response, does not even try to dispute them; does not dispute
that she actually used all of these FMLA hours; and does not even claim by how many FMLA
hours she was allegedly “shorted”. As Plaintiff testified, she had no idea how FMLA leave is to be
calculated. Dkt. 24: Ex. 1, p. 148:20-p. 153;14; p. 158:2-15 with depo Ex. 24. This is apparent
with her vague “may have been miscalculated” assertions. Instead, Plaintiff both with her
Amended Complaint, and in response to the previously filed MSJ, continues to just conclusory,
and with zero factual detail and specificity, much less with actual evidence, assert that she may
have had some FMLA leave still banked, based on some vague and unspecified method of FMLA
calculation. Defendant has absolutely no idea how much FMLA leave time Plaintiff believes she




Defendant’s Supplemental MSJ Briefing                                                          Page 3
had in July 2018 when she returned from work, much less how Plaintiff is calculating her FMLA
hours in support of this unspecified number.
11.     By hedging with her claim that Tropical may or may not have miscalculated her hours, and
then failing to provide absolutely any factual pleading at all in support of an alleged miscalculation,
and any evidence in support of such an alleged miscalculation, Plaintiff has both failed to properly
plead a cause of action for FMLA interference2; and failed to raise a genuine issue of material fact
on this claim in response to the Defendant’s MSJ.
12.      The competent summary judgment evidence defeats Plaintiff’s FMLA interference claim
that Defendant Tropical “may have” miscalculated her FMLA hours in July 2018 when she was
required to return to work from FMLA leave.
                                  III. CONCLUSION AND PRAYER

13.     WHEREFORE, PREMISES CONSIDERED, Defendant continues to request that the
Court grant its Motion for Summary Judgment and dismiss Plaintiff’s claims pursuant to FRCP
56. Defendant further requests such other and further relief to which it may show itself to be justly
entitled, at law and in equity.
        SIGNED this 27th day of May 2020.

                                                Respectfully submitted,

                                        By:     Ricardo J. Navarro
                                                RICARDO J. NAVARRO
                                                Attorney In Charge
                                                State Bar No. 14829100
                                                So. Dist Id No. 5953
                                                rjnavarro@rampagelaw.com
                                                DENTON NAVARRO ROCHA
                                                BERNAL & ZECH
                                                A Professional Corporation
                                                701 E. Harrison Ste 100
                                                Harlingen, Texas 78550
                                                956/421-4904
                                                956/421-3621 (fax)

2 Thompson v. Houma Terrebonne Hous., No. CV 18-9394, 2019 WL 2524591, at *4 (E.D. La. June 19,
2019), reconsideration denied, No. CV 18-9394, 2019 WL 4257257 (E.D. La. Sept. 9, 2019), and appeal
dismissed sub nom. (Offering facts that suggest a mere possibility that a Defendant may have acted
unlawfully, but with such a sparse factual predicate alleged that a Court is unable to draw the reasonable
inference that the Defendant acted unlawfully does not survive a Rule 12 challenge.)


Defendant’s Supplemental MSJ Briefing                                                             Page 4
                                     By:    Robert L. Drinkard
                                            ROBERT L. DRINKARD
                                            Of Counsel
                                            State Bar No. 24007128
                                            So. Dist Id No. 23712
                                            rldrinkard@rampagelaw.com
                                            DENTON NAVARRO ROCHA
                                            BERNAL & ZECH
                                            A Professional Corporation
                                            701 E. Harrison Ste. 100
                                            Harlingen, Texas 78550
                                            956/421-4904
                                            956/421-3621 (fax)

                                            COUNSEL FOR DEFENDANT
                                            TROPICAL TEXAS BEHAVIORAL HEALTH



                               CERTIFICATE OF SERVICE

        I certify that a true and correct copy of this document has been served on the persons or
parties identified below in accordance with one or more of the recognized methods of service by
the Federal Rules of Civil Procedure on the 27th day of May, 2020.


       Cindy A. Garcia                                                    Via E-Filing Method
       Law Offices of Cindy A. Garcia, PC
       1113 Nightingale Ave.
       McAllen, Texas 78504
       Email: thegarcialawfirm@gmail.com
       COUNSEL FOR PLAINTIFF




                                            Robert L. Drinkard
                                            RICARDO J. NAVARRO
                                            ROBERT L. DRINKARD




Defendant’s Supplemental MSJ Briefing                                                    Page 5
